—Order, Supreme Court, New York County (Barbara Kapnick, J.), entered October 28, 1997, which, inter alia, denied defendant Morningside Heights Housing Corporation’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
The motion court correctly concluded that there were outstanding factual issues as to the cause of the flooding in plaintiff’s apartment precluding summary dismissal of the claims against defendant Housing Corporation (Schneider v Ardsley Tenants Corp., 191 AD2d 265). This is particularly so since plaintiff was, in light of the Housing Corporation’s continuing failure to turn over certain presumptively relevant documents it would reasonably be expected to possess and produce, entitled to the inference that those documents contained information favorable to its claims against the corporate defendant (see, Gruntz v Deepdale Gen. Hosp., 163 AD2d 564). Concur — Milonas, J. P., Nardelli, Mazzarelli and Andrias, JJ.